      Case 2:19-cr-00355-SVW Document 1 Filed 06/14/19 Page 1 of 4 Page ID #:1




 1

 2
                                                                      s. o~stRicrcou~r
 3
                                                                 ~t 14 2019
 4
                                                            .
                                                            .,~•~~ uw i R~cT OF
 5                                                        BY r„~


 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             January 2019 Grand Jury

11   UNITED STATES OF AMERICA,         ~    ~ ~~ 9     - 0035 5              ~~V vv
12             Plaintiff,                   I N D I C T M E N T

13             v.                           [18 U.S.C. ~~ 2252A(a)(2)(A),
                                            (b)(1) Distribution of Child
14   JOSEPH PAUL CASAS,                     Pornography; 18 U.S.C.
                                            ~§ 2252A(a) (5) (B), (b)(2)
15             Defendant.                   Possession of Child Pornography]

16

17        The Grand Jury charges:

18                                    COUNT ONE

19                     [18 U.S.C. ~~ 2252A(a)(2)(A), (b)(1)]

20        On or about August 12, 2015, in Los Angeles County, within the

21   Central District of California, defendant JOSEPH PAUL CASAS knowingly

22   distributed, through peer-to-peer software, child pornography, as

23   defined in Title 18, United States Code, Section 2256(8)(A), that had

24   been mailed, and using any means and facility of interstate and

25   foreign commerce, had been shipped and transported in and affecting

26   interstate and foreign commerce by any means, including by computer,

27   knowing that the videos were child pornography.

28
     Case 2:19-cr-00355-SVW Document 1 Filed 06/14/19 Page 2 of 4 Page ID #:2




 1        The child pornography that defendant CASAS distributed included

 2   the following videos:

 3        1.   (Luto) Peja all (pedo gay pthc boy).wmv;

 4       2.    12 Yo Russian Boy And Man.mpg;

 5       3.    Gay Pedo - Preteen-Zachl-man fucks 7yo boy.mpg; and

 6       4.    000105.mpg.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
      Case 2:19-cr-00355-SVW Document 1 Filed 06/14/19 Page 3 of 4 Page ID #:3




 1                                     COUNT TWO

 2                     [18 U.S.C. ~~ 2252A(a)(5)(B), (b)(2)]

 3        On or about January 21, 2016, in Los Angeles County, within the

 4   Central District of California, defendant JOSEPH PAUL CASAS knowingly

 5   possessed a MacBook Pro laptop, bearing serial number CO2K61U6FGM8

 6   (the ~~MacBook"), which contained at least one image of child

 7   pornography, as defined in Title 18, United States Code, Section

 8   2256(8)(A), involving a prepubescent minor and a minor who had not

 9   attained 12 years of age, that had been mailed, and shipped and

10   transported using any means and facility of interstate and foreign

11   commerce and in and affecting interstate and foreign commerce by any

12   means, including by computer, knowing that the images were child

13   pornography.

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                           3
        Case 2:19-cr-00355-SVW Document 1 Filed 06/14/19 Page 4 of 4 Page ID #:4




 1           The child pornography that defendant CASAS possessed on the

 2     MacBook included, but was not limited to, videos titled:

 3           1.   gir110.mpg;

 4           2.   GOOD LITTLE BOYS P101 (pthc, gay, pedo) Mikael & his friend

 5     sucks Mikaels Daddy (2 cums ! ! ! ).mpg; and

 6           3.   Pthc - 9Yo Linda Takes Dad Up Ass And Sucks His Cum And

 7     ~ Swallows.mpg.

 8

 9                                               A TRUE BILL

10

11

12
                                                    s
                                                 Forepers


13      NICOLA T. HANNA
        United States Attorney
14

15      ~.u..-~~ ~.~;-
16      BRANDON D. FOX
        Assistant United States Attorney
17      Chief, Criminal Division

18      JUSTIN R. RHOADES
        Assistant United States Attorney
19 '    Chief, Violent & Organized Crime
        Section
20
        SARA B. MILSTEIN
21      Assistant United States Attorney
        Violent & Organized Crime Section
22

23

24

25

26

27

28

                                             D
